98 F.3d 1349
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
M.M., individually and on behalf of all others similarlysituated, Plaintiff-Appellant,v.Aristedes W. ZAVARAS, Executive Director of the ColoradoDepartment of Corrections, in his officialcapacity, Defendant-Appellee.
No. 96-1416.
United States Court of Appeals, Tenth Circuit.
Sept. 27, 1996.

Before PORFILIO and HENRY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the documents filed in connection with this appeal, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant has filed with this court an emergency application for stay pending appeal of the denial of her motion to proceed in pseudonym.  Because this is not a final, appealable order, we decline to rule on the application,  Desktop Direct, Inc. v. Digital Equipment Corp. 993 F.2d 755, 760 (10th Cir.1993), and the appeal is dismissed for lack of jurisdiction.   Id.


3
DISMISSED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3